USCA11 Case: 22-10219      Date Filed: 11/09/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10219
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ADEDEJI ADENIRAN,
a.k.a. Tony,
a.k.a. Aare,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
USCA11 Case: 22-10219             Date Filed: 11/09/2022         Page: 2 of 7




2                          Opinion of the Court                      22-10219

              D.C. Docket No. 4:05-cr-00024-RH-MAF-1
                     ____________________

Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.
PER CURIAM:
       Adedeji Adeniran, a federal prisoner proceeding pro se, ap-
peals the district court’s orders denying his motions seeking com-
passionate release. The government has moved for summary affir-
mance and to stay the briefing schedule. We grant the govern-
ment’s motion for summary affirmance.
                                       I.
        Adeniran participated in a conspiracy that defrauded feder-
ally insured credit unions and banks. In 2020, he pled guilty to one
count of conspiracy to commit bank fraud and two counts of bank
fraud. The district court sentenced him to 75 months’ imprison-
ment. In explaining the basis for the sentence, the district court dis-
cussed several of the sentencing factors set forth at 18 U.S.C.
§ 3553(a), 1 including the nature and circumstances of the offense

1 Under § 3553(a), the district court is required to impose a sentence “suffi-
cient, but not greater than necessary, to comply with the purposes” of the stat-
ute. 18 U.S.C. § 3553(a). These purposes include the need to: reflect the seri-
ousness of the offense; promote respect for the law; provide just punishment;
deter criminal conduct; protect the public from the defendant’s future criminal
conduct; and effectively provide the defendant with educational or vocational
training, medical care, or other correctional treatment. Id. § 3553(a)(2). The
court must also consider the nature and circumstances of the offense, the his-
tory and characteristics of the defendant, the kinds of sentences available, the
USCA11 Case: 22-10219             Date Filed: 11/09/2022         Page: 3 of 7




22-10219                   Opinion of the Court                             3

and the need to avoid unwarranted sentencing disparities. The dis-
trict court expressly considered Adeniran’s history and characteris-
tics, including that this was his first offense. The court also stated
that it had “taken . . . into account” Adeniran’s underlying health
conditions and the risks that he faced if he contracted COVID-19
while incarcerated. Doc. 289 at 27. 2
       Adeniran appealed, challenging his sentence as substantively
unreasonable. We affirmed, explaining that under our abuse of dis-
cretion standard we do not “second guess the weight (or lack
thereof) that the [sentencing] judge accorded to a given factor un-
der § 3553(a), as long as the sentence ultimately imposed is reason-
able in light of all the circumstances presented.” United States v.
Adeniran, No. 21-10609, 2022 WL 443819, at *4 (11th Cir. Feb. 14,
2022) (unpublished) (emphasis in original) (internal quotation
marks omitted).
        Approximately ninth months after the district court imposed
the sentence and while his direct appeal was pending, Adeniran,
proceeding pro se, filed a motion for compassionate release in the
district court. He requested a sentence reduction for several rea-
sons, including because he suffered from underlying health condi-
tions that put him at a greater risk of developing severe health


applicable guidelines range, the pertinent policy statements of the Sentencing
Commission, the need to avoid unwarranted sentencing disparities, and the
need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).
2 “Doc.” numbers refer to the district court’s docket entries.
USCA11 Case: 22-10219         Date Filed: 11/09/2022     Page: 4 of 7




4                       Opinion of the Court                 22-10219

consequences if he contracted COVID-19. The district court denied
the motion. The court assumed that Adeniran was eligible for a
sentence reduction but declined to exercise its discretion because
“a reduced sentence would not be sufficient to meet the § 3553(a)
sentencing factors.” Doc. 298 at 5. “If a new sentencing were con-
ducted today,” the court stated, it would impose the same sentence
“for the same reasons set out on the record of the original sentenc-
ing hearing, even considering all the information Mr. Adeniran has
now submitted.” Id.
       After the district court denied Adeniran’s motion, he moved
for reconsideration, arguing that the § 3553(a) factors supported a
sentence reduction. The district court denied the motion.
        This is Adeniran’s appeal. After Adeniran filed his appellant’s
brief, the government filed a motion for summary affirmance.
                                  II.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the
USCA11 Case: 22-10219             Date Filed: 11/09/2022         Page: 5 of 7




22-10219                   Opinion of the Court                               5

appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969). 3
       We review de novo whether a defendant is eligible for a sen-
tence reduction under 18 U.S.C. § 3582(c)(1)(A). United States v.
Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). After eligibility is es-
tablished, we review for abuse of discretion a district court’s denial
of a defendant’s request for a sentence reduction. Id. We liberally
construe pro se filings. Jones v. Fla. Parole Comm’n, 787 F.3d 1105,
1107 (11th Cir. 2015).
                                        III.
         A district court may grant a motion for a sentence reduction,
if, after considering the § 3553(a) factors, it finds that “extraordinary
and compelling reasons warrant such a reduction” and that “a re-
duction is consistent with applicable policy statements” in the Sen-
tencing Guidelines. 18 U.S.C. § 3582(c)(1)(A). We have held that
the Sentencing Commission’s policy statement governing compas-
sionate release defines the universe of extraordinary and compel-
ling reasons that may justify a reduced sentence. Bryant, 996 F.3d
at 1262; see U.S. Sent’g Guidelines Manual §1B1.3 (U.S. Sent’g
Comm’n 2018). When denying a sentence reduction based on the
§ 3553(a) factors, “[a] district court need not exhaustively analyze
every factor in its order, but it must provide enough analysis that

3 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
we adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.
USCA11 Case: 22-10219         Date Filed: 11/09/2022     Page: 6 of 7




6                       Opinion of the Court                 22-10219

meaningful appellate review of the factors’ application can take
place.” United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021)
(internal quotation marks omitted).
       Here, we agree with the government that summary affir-
mance is appropriate. There is no substantial question that the dis-
trict court acted within its discretion when it concluded that the
§ 3553(a) factors did not support a sentence reduction.
       Adeniran challenges the district court’s conclusion that the
§ 3553(a) factors did not support a sentence reduction. He argues
that the district court should have given greater weight to some
factors—such as his history and characteristics—and less weight to
others—such as the need to avoid an unwarranted sentencing dis-
parity and the nature and circumstances of the offense. But “[t]he
weight given to any specific § 3553(a) factor is committed to the
sound discretion of the district court.” United States v. Croteau,
819 F.3d 1293, 1309 (11th Cir. 2016). We conclude that the district
court was well within its discretion when it decided the particular
weight to afford to each § 3553(a) factor and determined that a re-
duction was not warranted in this case.
       Adeniran also argues on appeal that he was eligible for relief
because he demonstrated extraordinary and compelling reasons for
a sentence reduction. But we need not address this issue because
the district court’s finding that the § 3553(a) factors did not warrant
a sentencing reduction forecloses relief. See United States v.
Tinker, 14 F.4th 1234, 1237–38 (11th Cir. 2021).
USCA11 Case: 22-10219      Date Filed: 11/09/2022   Page: 7 of 7




22-10219              Opinion of the Court                     7

       Because there is no substantial question as to the outcome
of this appeal, we conclude that summary affirmance is appropri-
ate. See Groendyke Transp., 406 F.2d at 1162. Accordingly, the
government’s motion for summary affirmance is GRANTED and
its motion to stay the briefing schedule is DENIED as moot.